Name: Council Decision of 30 May 1968 concluding agreements negotiated, under Article XXIV Paragraph 6 of the GATT, with the United States of America and the United Kingdom concerning certain types of manufactured tobacco and certain oil products
 Type: Decision
 Subject Matter: nan
 Date Published: 1968-06-13

 Avis juridique important|31968D0250Council Decision of 30 May 1968 concluding agreements negotiated, under Article XXIV Paragraph 6 of the GATT, with the United States of America and the United Kingdom concerning certain types of manufactured tobacco and certain oil products Official Journal L 131 , 13/06/1968 P. 0014 Danish special edition: Series II Volume I(2) P. 0132 English special edition: Series II Volume I(2) P. 0216 ++++COUNCIL DECISION OF 30 MAY 1968 ON THE CONCLUSION OF AGREEMENTS NEGOTIATED UNDER ARTICLE XXIV ( 6 ) OF GATT WITH THE UNITED STATES OF AMERICA AND THE UNITED KINGDOM ON CERTAIN TYPES OF MANUFACTURED TOBACCO AND CERTAIN PETROLEUM PRODUCTS ( 68/250/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 111 , 114 AND 228 THEREOF ; HAVING REGARD TO THE COMMON CUSTOMS TARIFF OF THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DECISION OF 5 MAY 1959 ; HAVING REGARD TO THE REPORT OF THE COMMISSION ; WHEREAS THE MEMBER STATES , AS CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE , HAVE GRANTED CONCESSIONS ON CERTAIN TYPES OF MANUFACTURED TOBACCO AND CERTAIN PETROLEUM PRODUCTS ; WHEREAS THE FIXING OF CUSTOMS DUTIES FOR THOSE PRODUCTS IN THE COMMON CUSTOMS TARIFF MADE IT NECESSARY TO WITHDRAW THOSE CONCESSIONS ; WHEREAS , IN ACCORDANCE WITH ARTICLE XXIV ( 6 ) OF THE GENERAL AGREEMENT , THE WITHDRAWAL WAS THE SUBJECT OF NEGOTIATIONS WITH THE COUNTRIES CONCERNED , NAMELY THE UNITED STATES OF AMERICA AND THE UNITED KINGDOM , FOR THE PURPOSE OF REPLACING THOSE CONCESSIONS BY OTHER NOT LESS FAVOURABLE CONCESSIONS ; WHEREAS THE RESULTS OF THOSE NEGOTIATIONS ARE ACCEPTABLE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENTS NEGOTIATED WITH THE UNITED STATES OF AMERICA AND THE UNITED KINGDOM UNDER ARTICLE XXIV ( 6 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE ARE CONCLUDED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY ; THE TEXTS OF THE AGREEMENTS ARE ANNEXED TO THIS DECISION . ARTICLE 2 THE CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE SHALL BE NOTIFIED OF THE CONCLUSION OF THOSE AGREEMENTS . DONE AT BRUSSELS , 30 MAY 1968 . FOR THE COUNCIL THE PRESIDENT G . LUPIS ANNEXES : SEE O.J .